Exhibit 10.3

 

SECOND AMENDMENT TO SPONSOR EARNOUT LETTER

 

May 29, 2019

 

This Second Amendment (this “Second Amendment”) to the Sponsor Earnout Letter
(as defined below) is made and entered into as of the date first written above
by and among Thunder Bridge Acquisition, Ltd., a Cayman Islands exempted company
(“Parent”), Thunder Bridge Acquisition LLC, a Delaware limited liability company
(“Sponsor”), and Hawk Parent Holdings LLC, a Delaware limited liability company
(the “Company”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Sponsor Earnout Letter (and to the extent not
defined therein, the Merger Agreement).

 

WHEREAS, Parent, Sponsor and the Company (collectively, the “Parties”) have
entered into that certain letter agreement, dated as of January 21, 2019 (as
amended, including by the Amendment to Sponsor Earnout Letter, dated as of May
9, 2019, and this Second Amendment, the “Sponsor Earnout Letter”); and

 

WHEREAS, the parties to the Merger Agreement are entering into a Director
Replacement Notice and Agreement on or about the date hereof (the “Director
Replacement Agreement”), and in connection with the Director Replacement
Agreement, the Parties now desire to amend the Sponsor Earnout Letter on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in accordance with the terms of the Sponsor Earnout Letter,
the Parties hereto, intending to be legally bound, do hereby acknowledge and
agree as follows:

 

1.       Amendments to Sponsor Earnout Letter.

 

(a)       Section 9 of the Sponsor Earnout Letter is hereby deleted in its
entirety and replaced with the following: “At any time following the Closing,
Sponsor shall be permitted distribute to its members any securities of Parent
that it owns in accordance with its Organizational Documents, subject to the
terms of this Agreement and the Sponsor Escrow Agreement (the “Liquidation”).”

 

(b)       Section 15(e) of the Sponsor Earnout Letter is hereby amended to
delete Gary Simanson as an Excluded Director and replace him with Paul R.
Garcia.

 

2.       Miscellaneous. The provisions of Section 13 and Section 14 of the
Sponsor Earnout Letter shall apply mutatis mutandis to this Second Amendment.
Any reference to the Sponsor Earnout Letter in the Sponsor Earnout Letter or any
other agreement, document, instrument or certificate entered into or issued in
connection therewith shall hereinafter mean the Sponsor Earnout Letter, as
amended by this Second Amendment (or as the Sponsor Earnout Letter may be
further amended or modified after the date hereof in accordance with the terms
thereof).

 

[Signature Pages Follow]



 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
day and year first written above.

 

  COMPANY:      

HAWK PARENT HOLDINGS LLC

      By: /s/ John A. Morris      Name: John A. Morris     Title: Chief
Executive Officer

 

  PARENT:       THUNDER BRIDGE ACQUISITION, LTD.       By: /s/ Gary A. Simanson
    Name: Gary A. Simanson     Title: Chief Executive Officer

  

  SPONSOR:       THUNDER BRIDGE ACQUISITION LLC       By: /s/ Gary A. Simanson 
    Name: Gary A. Simanson     Title: President

 

 

[Signature Page to Second Amendment to Sponsor Earnout Letter]



 



 

 